Case 18-10097-JDW                  Doc 74    Filed 07/24/19 Entered 07/24/19 13:51:25            Desc Main
                                             Document     Page 1 of 1

                                              AKINS & ADAMS, P. A.
                                                     ATTORNEYS AT LAW

                                    108 EAST JEFFERSON STREET - RIPLEY, MISSISSIPPI 38663
                                    TELEPHONE (662) 837-9976 OR TOLL FREE (800) 349-8992
                                                  FACSIMILE (662) 837-1009
                                              EMAIL: TOSHA@AKINSADAMS.COM
                                                                                            STAFF:
B. SEAN AKINS                                                                               TOSHA FORTUNE
BART M. ADAMS                                                                               SHELLI WILKERSON
NATHANIEL R. J. CELESKI                                                                     HALEY YANCEY




                                                      July 24, 2019



U. S. Bankruptcy Court
Northern District of Mississippi
703 HWY 145 N
Aberdeen, MS 39730

           RE:            Eurnell Hoyle, Case No.:18-10097

        Please be advised that the Creditor, Auto Credito, LLC, received a Notice of Cancellation
of Insurance on the 2011 Chevrolet Camaro VIN#2G1FB1ED3B9109026 as of March 13, 2019
in the aforementioned matter. Pursuant to the Agreed Order Resolving the Motion for Relief
from Stay (DK#70), that if the Debtor allows the insurance policy to lapse, the Creditor shall
provide a 10 day written notice and if the Debtor fails to provide proof the stay would
automatically lift without further Order of the Court. Therefore, the Creditor intends to proceed
with the repossession process.

        Thank you for your assistance with this matter. If I can provide you with any further
assistance, please do not hesitate to contact me.

           With kindest regards, I remain,



                                                                   Sincerely,


                                                                   /s/ Bart M. Adams
